5-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.

Information Disclosure Statement
The examiner reviewed IDS document(s) on 1/28/20, carefully considering the art cited within the document(s).
Specification
The disclosure is objected to because the sentence “In some embodiments the processor may determine a first depth of an aspect of the biometric feature please note that (e.g. in the areas 408a, 410a).” in para 54, is incomplete.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-10, 12, 16-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ionita (USPUB 20180046853).
Ionita teaches a method performed by a processor of a computing device of determining liveness of a biometric feature, comprising: receiving two or more scans of a biometric feature from a sensor of a source device (capturing multiple user’s biometric data, e.g. para 68-71, 75, etc.); determining surface area rates of change of a surface area of the biometric feature (inherent, clearly the surfaces area changes as the biometric samples are taken at different angles, the head area captured by the sensor changes as well); determining location stability rates of changes for one or more locations of the biometric feature (inherent, same as above); determining presence information rates of change of the biometric feature (the difference between biometric points changes as well); generating a liveness score based on the determined location stability rates of change, the surface area rates of change, and the presence information rates of change of the biometric feature and determining whether the generated liveness score meets a liveness threshold; and determining that the biometric feature is a live biometric feature in response to determining that the generated liveness score meets the liveness threshold determined during a scan time period (see Fig. 7 and 12 with the associated text, e.g. para 98), the user is genuine when the confidence score is .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 unpatentable over Ionita (USPUB 20180046853) in view of Ionita (USPUB 20180046852; thereafter Ionita2)
Ionita teaches determining a rate of change in one or more areas of the biometric feature; wherein generating a liveness score based on the determined location stability value, the surface area change value, and the presence information value of the biometric feature comprises: generating a liveness score based on the 
Although Ionita employs determining a rate of change where generated liveness score is based on the rate of change of depth in one or more areas of the biometric feature Ionita does not teaches the change pertaining to distance between two or more lines of the biometric feature.  However, a skilled in the art would readily appreciate that the use of changes pertaining to distance between two or more lines of the biometric feature would have been an obvious variant in the art of biometrics as illustrated by Ionita2 (calculating for each point of interest distance relative to an eye line para 93-94, for example) and it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include changes pertaining to distance between two or more lines of the biometric feature as taught by Ionita2 into determining liveness score based on the rate of change in one or more areas of the biometric as taught by Ionita given the predictable benefit of customization and the predictable benefit of determine if users’ liveness.
Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 unpatentable over Ionita (USPUB 20180046853) in view of Suwald (USPN 10372966).
Ionita teaches determining a rate of change in one or more areas of the biometric feature; wherein generating a liveness score based on the determined location stability value, the surface area change value, and the presence information value of the biometric feature comprises: generating a liveness score based on the determined location stability value, the surface area change value and the presence information value.
Although Ionita employs determining a rate of change where generated liveness score is based on the rate of change of depth in one or more areas of the biometric feature Ionita does not teaches the change pertaining of changes of depth.  However, Ionita clearly suggests that the invention could be extended to biometric including finger/palm (para 49) and a skilled in the art would readily appreciate that the use of changes in depth of the biometrics including fingerprint would have been an obvious variant in the art of biometrics as illustrated by Suwald (detect changes of capacitances over time period indicating valley depth of fingerprint at different times, see col. 7 lines 38 – col.  8 line 4, for example) and it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include change of depth as taught by Suwald into determining liveness score based on the rate of change in one or more areas of the biometric as taught by Ionita given the predictable benefit of customization and the predictable benefit of determine if the liveness of the fingerprint.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 unpatentable over Ionita (USPUB 20180046853) in view of Park (USPUB 20190251380).
Ionita teaches determining the generated liveness score based on a threshold but the reference does not expressly recite a range of thresholds (e.g. within two liveness thresholds).
However, one could argue that the limitation is inherent given the fact that threshold equal to 0 could be interpreted as one of the thresholds.
Furthermore, having a range of thresholds rather than a set threshold would have been obvious variant in the art of thresholds as Ionita’s equal or greater than a 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 unpatentable over Ionita (USPUB 20180046853) in view of Langley (USPUB 20130044920).
Ionita teaches determining that the biometric feature is a live biometric feature as discussed above.
Ionita does not but in related art Langley teaches permitting an attempt to authenticate the biometric feature based on the determination that the biometric feature is a live biometric feature (see Fig. 5 and the associated text).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solutions as taught by Langley into Ionita’s invention given the benefit of preventing spoofing and exclude access to imposters.  Also, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to substitute determining liveness as taught by Langley with known techniques of determining as taught by Ionita given the predictable benefit of preventing spoofing.
Conclusion

Allowable Subject Matter
Within the context of the overall limitations, claims 2 and 13 overcame the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433